DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/18/2022 is acknowledged.  Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,859,589 (“Rush”).
Regarding claim 1, Rush discloses:
An apparatus for generating energy (title) in response to a vehicle wheel rotation (abstract, FIGS 1-7), the apparatus comprising: 
a roller (FIG 1:12, 14) configured to rotate in response to a movement or motion of a wheel (col. 1, ll. 12-15); 
a shaft (FIG 3:18a) configured to: 
rotatably couple to the roller in an engaged state (shaft 18a is coupled to roller when clutch 22 is engaged and transmitting power to the generator), wherein in the engaged state the shaft is configured to rotate in response to a rotation of the roller (while engaged, the clutch permits transfer of power from the roller to the generator via shaft 18a); and 
rotatably decouple from the roller in a disengaged state (shaft 18a is decoupled from the roller when clutch 22 is disengaged), wherein in the disengaged state, the roller is in substantial physical contact with the wheel and is configured to rotate in response to a movement or motion of the wheel (when clutch 22 is disengaged, shaft 18a is decoupled from rollers 12 and 14 while the rollers remain in physical contact with the wheel and remain configured to rotate in response to the wheel moving; col. 2, ll. 42-49), 
wherein the shaft is further configured to transitions between the engaged state and the disengaged state (inherent to the disclosure; clutch 22 is a slip clutch and, thus, shaft 18a is automatically coupled and decoupled from rollers 12 and 14 based upon the rotation speed of the wheel and the desired rotational speed of the generator to which shaft 18a is connected); and 
a generator operably coupled to the shaft (FIG 3:24) and configured to generate an electrical output based on a rotation of the shaft (col. 1, ll. 12-15).
Regarding claim 2, Rush discloses the limitations as set forth in claim 1 and further discloses the shaft being configured to transition between the engaged state and the disengaged state based, at least in part, in response to a rotational velocity of the wheel (Rush discloses a slip coupling; the coupling of shaft 18a to rollers 12, 14 is based, at least in part, on a rotational velocity of wheel 44).
Regarding claim 3, Rush discloses the limitations as set forth in claim 1 and further discloses the shaft being configured to transition between the engaged state and the disengaged state based, at least in part, in response to a user input (inherent; the system of Rush is dependent upon the vehicle wheel being in motion; in order to place the vehicle into motion, the user of the system must press the accelerator pedal of the vehicle; thus, the switching of state is based, at least in part, in response to a user pressing the accelerator pedal of the vehicle, which is a form of user input).
Regarding claims 4 and 5, Rush discloses the limitations as set forth in claim 1 and further discloses the shaft being configured to rotate in response to a rotational inertia of the shaft when the roller is not rotating (claim 4) and when the shaft is connected to the roller and the roller is rotating (claim 5).  These limitations are inherent to the disclosure of Rush.  As disclosed, shaft 18a is connected to a slip clutch; when the input differs greatly from the output, the clutch slips; thus, if the vehicle were to brake and stop rotation of the rollers, shaft 18a would continue to rotate under its own inertia until it comes to a rest.  Thus, Rush anticipates the limitations of claim 4.  Furthermore, the rotational inertia of the shaft is part of the forces acting on the shaft while the shaft is being actively driven by the roller in the engaged state.  Thus, Rush also anticipates the limitations of claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rush.
Regarding claims 4 and 5, Examiner notes that the claims are rejected under §102 above.  For purposes of compact prosecution, and in the event that the above rejections are found improper for any reason, Examiner is also providing a rejection under §103.  
Even assuming, arguendo, that the inherency findings above are not in fact inherent, the same findings would none-the-less be implicit to the disclosure of Rush for the same reasons set forth above.  It is implicit that, should the shaft be disconnected from the rollers, the shaft would continue to rotate under its own inertia until it has expended its energy.  It is also implicit that the shaft’s inertial forces exist and contribute toward the mechanical power of the shaft when the rollers are driving the shaft in the engaged state.  
As such, claims 4 and 5 would not patentably distinguish over Rush, even if the subject matter of claims 4 and 5 is not found to be inherent to Rush’s disclosure.
Regarding claim 6, Rush discloses the limitations as set forth in claim 1, and furthermore discloses a one-way coupling (col. 2, ll. 32-34) configured to rotatably couple the shaft to the roller in a first angular direction in the engaged state (while the shaft 18a is in an engaged state, the one-way coupling in support 26 is configured to rotatably couple the shaft to the roller in a first angular direction because it will only permit the rollers to operate in one direction) to cause the shaft to rotate in the first angular direction in response to a rotation of the roller in the first angular direction (see FIG 2; the clockwise rotation of wheel 44 will cause each of rollers 12 and 14 to rotate in a counter-clockwise direction; the chain connecting rollers 12 and 14 to gear 20 and shaft 18 causes shaft 18, and therefore shaft 18a, to also rotate in a counter-clockwise direction).
Rush does not explicitly disclose the one-way coupling as specifically being a one-way ratchet coupling.  One of ordinary skill in the art would recognize that a one-way ratchet coupling would be suitable as the generic one-way coupling of Rush and, as a result, it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to substitute the generic coupling of Rush with a one-way ratchet coupling because doing so amounts to use of a known and suitable component for its intended purpose.  See MPEP §2144.07.
Regarding claim 7, Rush discloses the limitations as set forth in claim 1 and further discloses the generator being configured to convey the electrical output to an energy storage device, wherein the energy storage device includes a capacitor (implicit; Rush discloses the generator outputting power to a house; one of ordinary skill would recognize and readily appreciate that a house will have a wide variety of electronics within, and furthermore recognize and appreciate that many of those electronics will comprise at least one capacitor).
Rush does not explicitly disclose the roller being configured to contact a sidewall surface of the wheel.  It is, however, known in the art that rollers may be configured to contact a sidewall surface of a vehicle wheel and to subsequent use the output of such rollers to power a generator.  Furthermore, such a configuration would amount to little more than a rearrangement of the parts disclosed by Rush.  Significantly, the operation of the apparatus disclosed by Rush would not be modified by rearranging the various relevant parts to produce a system having vertical rollers that contact the wheel sidewalls (rather than the wheel’s tread surface).  The courts have previously held that rearrangement of parts is not patentable unless the rearrangement would modify the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In view of the above, Examiner finds that claim 7 fails to patentably distinguish over Rush because the necessary modifications amount to little more than a rearrangement of the parts disclosed by Rush in a manner that would not modify the operation of the apparatus disclosed in the reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those references cited, but not relied upon in the discussion above, generally relate to systems or apparatuses for generating electrical power from the motion of a vehicle and/or its wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS K QUIGLEY/Examiner, Art Unit 2832        


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832